DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. Applicant argues that Richmond et al. does not teach the newly recited limitation of the negative pressure generator being located in a housing at the proximal end of the device. However, Benest et al. provides that a tong shaped hair tool can contain an air impeller to control airflow through apertures on the arms of the hair tool, where the impeller is located at a proximal end of the device. Benest et al. teaches that it would be advantageous to position an airflow generator at a proximal end of the device, where the application portion of the hair tool is fluidly connected to the airflow generator through conduits in the arms. Thus, as discussed below, based on the teaching of Benest et al. one skilled in the art would recognize the advantage of rearranging the location of the impeller of Richmond et al., meeting the claimed language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. (US Pub # 2013/0247407) in view of Benest et al. (US Pub # 2011/0056509).
In regards to claim 1, Richmond et al. teaches an apparatus for cleaning and styling hair, the apparatus comprising: 
a hand-held device (10) configured for being held in a user's hand while cleaning and styling the hair, wherein the hand-held device comprises: a distal end (22) comprising a hair enclosure configured for coming into contact with the hair; and a proximal end comprising a hand-held portion, wherein the distal end comprises: 
a top plate (24) having a first surface that contacts the hair; 
a bottom plate (34) having a second surface that contacts the hair; 
a hinge (12) connection portion connecting the top plate to the bottom plate to enable the plates to open and close at the hinge connection portion (Paragraph 0017); an aperture plate (24) that is attached to the first surface of the top plate, the aperture plate comprising one or more apertures (26) that permits air to flow from the exterior of the apparatus to the interior of the apparatus (see Figure 3); a first negative pressure generator (40, including an impeller) for generating negative pressure; and a channel portion connecting the negative pressure generator to the one or more apertures (Paragraph 0019). 
Richmond et al. does not teach the proximal end comprises the first negative pressure generator with a casing for housing the first negative pressure generator.
However, Benest et al. teaches a handheld hair tool to have first and second arms with an air impeller (26) located at a proximal end of the tool and connected fluidly to apertures on the arms of the tool (See Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair tool of Richmond et al. to arrange the impeller airflow generating unit to be located at a proximal end of the tool, as taught by Benest et al. in order to provide optimal weight distribution for the tool, to reduce the components and associated bulk at the distal portion of the tool. 
Regarding claim 2, Richmond et al. teaches a second negative pressure generator (Paragraph 0020); and a second channel connecting the second negative pressure generator to one or more apertures (see Figure 3).
Regarding claim 3, Richmond et al. teaches a handle portion for opening and/or closing the top and bottom plates (Paragraph 0032 which teaches a scissor arrangement, which provides a handle portion for articulation).
Regarding claim 4, Richmond et al. teaches a filter portion (Paragraph 0024).
Regarding claim 6, Richmond et al. teaches the negative pressure generators, but does not teach them to be brushless motors. The instant disclosure describe the specific motor being used as merely preferable [Page 9] and does not describe it as contributing any unexpected result to the device. As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results, such that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fans of Richmond et al. to be brushless motors, as a matter of substitution for like parts, well within the level of one of ordinary skill in the art.
Regarding claim 7, Richmond et al. teaches the negative pressure generators are comprised of impeller motor (Paragraph 0022 and see Figure 3).
Regarding claim 8, Richmond et al. teaches a power supply (13).
Regarding claim 9, Richmond et al. teaches the device is powered (Paragraph 0017); but does not teach that it is controlled via a digital controller. However, the instant disclosure does not describe the controller being digital, let alone any advantages stemming therefrom. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the device of Richmond et al. to be controlled via a digital controller, as a matter of obvious and non-critical design choice for desired user interface.
Regarding claim 10, Richmond et al. teaches the negative pressure generators; but does not teach that they run at 60,000 rpm. However, the instant disclosure describes the specific RPM as being merely preferable [Page 9] and does not describe it as contributing any unexpected result to the device. As such, this parameter is deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results, such that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the motor of Richmond et al. to have an RPM of 60,000 as a matter of providing a substitute motor with the desired RPM, well within the level of one of ordinary skill in the art.
Regarding claim 11, Richmond et al. teaches the elongate aperture, but does not expressly teach it to be 28mm in diameter. However, Richmond et al. does teach that the arrangement and size of the apertures are a matter of design choice (Paragraph 0031). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the elongate aperture of Richmond et al. to be 28mm in diameter, as such arrangement is well within the level of ordinary skill of one in the art to determine optimum treatment and comfort.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Richmond et al. in view of Benest et al., as applied to claim 1 above, in further view of Locke (US Pat # 6,336,428).
In regards to claim 5, Richmond et al. teaches the hair styling tool; but does not teach a dust bin for storing dirt and debris that may be collected by the application of negative pressure.
However, Locke teaches a hair tool with a negative pressure generator (18) and a dust bin (15) for collecting debris picked up by the negative pressure generator (Col 3, Lines 60-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tool of Richmond et al. to contain the debris bin of Locke, in order to better manage dust/debris.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772